Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 1 of 6
Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 2 of 6
Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 3 of 6
       Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 4 of 6




 1          payments. A true and correct copy of the trial offer that was mailed to Ms. Granja is attached

 2          as Exhibit 5.

 3                  e.      Wells Fargo evaluated Ms. Granja for another trial loan modification in

 4          December 2013, and determined she was ineligible on December 13, 2013. The calculation

 5          error in the HPA tool affected that decision.

 6                  f.      The property securing Ms. Granja’s loan was sold to a third-party at a

 7          foreclosure sale on April 10, 2014. The winning bid was $429,400.01. At the time of the

 8          foreclosure sale, Ms. Granja’s total debt was $460,332.75.

 9                                             Sandra Campos
10          10.     A true and correct copy of the Note Sandra Campos signed is attached hereto as
11   Exhibit 6.
12          11.      Based on my review of records (a) made at or near the time recorded; (b) made by
13   someone with knowledge—or from information transmitted by someone with knowledge—of the
14   contents of each document; (c) kept in the regular course of Wells Fargo’s regularly conducted
15   business activity; and (d) made as part of a routine practice of Wells Fargo’s regularly conducted
16   business activity:
17                  a.      Ms. Campos fell behind on her mortgage payments beginning in February
18          2008. No payments were made on the loan after July 7, 2011. At that time, the loan was due
19          for the December 1, 2010 payment.

20                  b.      Wells Fargo conducted a total of nine loan modification reviews throughout

21          the life of Ms. Campos’ loan.

22                  c.      On February 19, 2009, Wells Fargo placed Ms. Campos on a repayment plan

23          in an attempt to cure her delinquency. Ms. Campos did not make the required payments under

24          the repayment plan. A true and correct copy of the February 19, 2009 repayment plan is

25          attached as Exhibit 7.

26                  d.      On September 4, 2009, Wells Fargo offered Ms. Campos a Special

27          Forbearance Agreement. Ms. Campos did not make the required payments. A true and correct

28
                                                        3
                            FERGUSON DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                          CASE NO. 3:18-CV-07354 WHA
Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 5 of 6
Case 3:18-cv-07354-WHA Document 231-1 Filed 02/20/20 Page 6 of 6
